Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is response to the preliminary amendment and papers filed 12/04/2020 for Application No. 17/111,826.  By the amendment, claims 12-20 are pending with claims 1-11 being canceled and newly claims 12-20 being added. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 12/04/2020 has been considered by the examiner.

Drawings
The drawings are objected to because in Figures 1-2, the reference characters not mentioned in the description shall not appear in the drawings and the reference characters mentioned in the description must appear in the drawings, for example, - -a starting clutch- -.  Furthermore, it is suggested that hatching should be used to indicate section portions of an object for clarity.  See MPEP 1.84 (h)(3) & (p)(3)(4).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  in line 2, the limitation “a hydrodynamic torque converter (3) on an input side” should be replaced with - -a hydrodynamic torque converter (3) disposed on an input side- - for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation "starter clutch” in line 8 renders the claim indefinite because it is unclear whether the claimed device is referring to a bridging clutch shown in Figure 1 or something else. It appears that only the bridging or lockup clutch 3D shown in Figure 1.  If applicant intends to present the claimed device, the Office recommends that the limitation should be replaced with - -bridging clutch- - instead of - -starter clutch- - for clarity.  For the purposes of examination, the claimed device is interpreted as any clutches disposed within the bell housing of the transmission, for example, a one-way clutch.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 14-22 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Frait et al. (US 9,783,049 B2).
Regarding claim 12, Frait discloses a motor vehicle transmission (see at least Figures 1-3) comprising: 
an input shaft (43), 
an output shaft (i.e., output of gearbox 24, hereinafter “OPshaft24”), 
a power take-off (i.e., PTO 34), and 
a first intermediate wall (Annotated Fig. 3 below, i.e., HousingT-side) of the power take-off (34), the power take-off (34) comprising a power take-off gearwheel (i.e., drive gear 44), 
the power take-off gearwheel (44) being arranged coaxially with the input shaft (43) and being rotationally supported, 
wherein the power take-off gearwheel (44) is rotationally supported by the first intermediate wall (HousingT-side).  

Regarding claim 14, Frait discloses the motor vehicle transmission according to claim 12, 
wherein the first intermediate wall (HousingT-side) axially supports the power take-off gearwheel (44) in a direction of the first intermediate wall (HousingT-side).  

Regarding claim 15, Frait discloses the motor vehicle transmission according to claim 14, wherein either a thrust washer (11) or an axial roller bearing (Annotated Figure 3, i.e., BearingAxial) is axially arranged between the first intermediate wall (HousingT-side) and the power take-off gearwheel (44).  

Regarding claim 16, Frait discloses the motor vehicle transmission according to claim 12, further comprising a second intermediate wall (Annotated Fig. 3, i.e., HousingTC-side) which axially supports the power take-off gearwheel (44) in a direction of the second intermediate wall (HousingTC-side).  

Regarding claim 17, Frait discloses the motor vehicle transmission according to claim 16, wherein either a thrust washer or an axial roller bearing (Annotated Figure 3, i.e., washer/bearing BearingAxial) is arranged axially between the second intermediate wall (HousingTC-side) and the power take-off gearwheel (44).  

Regarding claim 18, Frait discloses the motor vehicle transmission according to claim 16, further comprising the first and the second intermediate walls (HousingTC-side; HousingT-side), 
a transmission inside space (Annotated Fig. 3, i.e., Trans-Space), 
a power take-off space (Annotated Fig. 3, i.e., PTO-Space), and a clutch bell (i.e., made up of at least housing portion 41, hereinafter “41”), gearwheels (74, 46), for force transmission between the input shaft (43) and the output shaft (OPShaft24), are arranged in the transmission inside space (Trans-Space), force-transmission means (Fig. 3) of the power take-off (34) with the power take-off gearwheel (44) are arranged in the power take-off space (PTO-Space), 
a starter clutch (Annotated Fig. 3, i.e., clutch OWC) for the motor vehicle transmission is arranged in an inside space of the clutch bell (41), the first intermediate wall (HousingT-side) spatially separates the inside space (Trans-Space) of the transmission from the power take-off space (PTO-Space), and 
the second intermediate wall (HousingTC-side) spatially separates the inside space (Trans-Space) of the clutch bell (41) from the power take-off space (PTO-Space).  

Regarding claim 19, Frait discloses the motor vehicle transmission according to claim 12, further comprising 
a hydrodynamic torque converter (22) on an input side (see Fig. 3), the torque converter (22) comprises 
a pump wheel (26) and a turbine wheel (28), the turbine wheel (28) is connected to the input shaft (43) for driving the input shaft (43), and 
the pump wheel (26) is connected to the power take-off gearwheel (44) for driving the power take-off gearwheel (44).

Regarding claim 20, Frait discloses the motor vehicle transmission according to claim 12, further comprising 
a hydraulic pump (32), and the hydraulic pump (32) serves to supply the motor vehicle transmission with hydraulic working pressure, and 
the power take-off gearwheel (44) is connected to a drive input (see at least Figure 2, i.e., made up of at least drive gear 56) of the hydraulic pump (32) for driving the hydraulic pump (32).  

Regarding claim 21, Frait discloses the motor vehicle transmission according to claim 19, wherein the power take-off gearwheel (44) has a first set of teeth for the power take-off (34) and a second set of teeth for a hydraulic pump (32).  

Regarding claim 22, Frait discloses the motor vehicle transmission according to claim 19, wherein the power take-off gearwheel (44) has a common set of teeth (i.e., teeth of drive gear 44) for the power take-off (34) and for a hydraulic pump (32). -3-  


    PNG
    media_image1.png
    640
    815
    media_image1.png
    Greyscale

Annotated Fig-3
Claims 12, 14, 16, 18-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Ohkudo (US 4,724,720).
Regarding claim 12, Ohkudo discloses a motor vehicle transmission comprising: 
an input shaft (Fig. 1; Col. 2, lines 28-31, i.e., crank shaft of the engine connected to flywheel 22, hereinafter “CrankS22), 
an output shaft (34), a power take-off (24c), and a first intermediate wall (Annotated Fig. 1 below, i.e., WallOP) of the power take-off (24c), the power take-off (24c) comprising 
a power take-off gearwheel (14b), the power take-off gearwheel (14b) being arranged coaxially with the input shaft (CrankS22) and being rotationally supported, 
wherein the power take-off gearwheel (14b) is rotationally supported by the first intermediate wall (Wall-OP).  
Regarding claim 14, Ohkudo discloses the motor vehicle transmission according to claim 12, wherein the first intermediate wall (Wall-OP) axially supports the power take-off gearwheel (14b) in a direction of the first intermediate wall (Wall-OP).  

Regarding claim 16, Ohkudo discloses the motor vehicle transmission according to claim 12, further comprising a second intermediate wall (Annotated Fig. 1, Wall-IP) which axially supports the power take-off gearwheel (14b) in a direction of the second intermediate wall (Wall-IP).  

Regarding claim 18, Ohkudo discloses the motor vehicle transmission according to claim 16, further comprising the first and the second intermediate walls (Wall-OP; Wall-IP), 
a transmission inside space (Annotated Fig. 1, i.e., SpaceT), a power take-off space (Annotated Fig. 1, i.e., Space-PTO), and 
a clutch bell (Annotated Fig. 1, Bell-Housing), gearwheels (24b, 24d), for force transmission between the input shaft (CrankS22) and 
the output shaft (34), are arranged in the transmission inside space (SpaceT), force-transmission means (see Fig. 1, i.e., force transmission means of speed charger 12) of the power take-off (24c) with the power take-off gearwheel (14b) are arranged in the power take-off space (Space-PTO), 
a starter clutch (Annotated Fig. 1, i.e., clutch OW-clutch) for the motor vehicle transmission is arranged in an inside space of the clutch bell (Bell-Housing), 
the first intermediate wall (Wall-OP) spatially separates the inside space (SpaceT) of the transmission from the power take-off space (Space-PTO), and 
the second intermediate wall (Wall-IP) spatially separates the inside space (SpaceT) of the clutch bell (Bell-Housing) from the power take-off space (Space-PTO).  

Regarding claim 19, Ohkudo discloses the motor vehicle transmission according to claim 12, further comprising 
a hydrodynamic torque converter (10) on an input side, 
the torque converter (10) comprises 
a pump wheel (14) and 
a turbine wheel (16), the turbine wheel (16) is connected to the input shaft (CrankS22) for driving the input shaft (CrankS22), and 
the pump wheel (14) is connected to the power take-off gearwheel (14b) for driving the power take-off gearwheel (14b).  


    PNG
    media_image2.png
    699
    703
    media_image2.png
    Greyscale

Annotated Figure 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frait as applied to claim 12 above.
Frait discloses the motor vehicle transmission according to claim 12, wherein the first intermediate wall (HousingT-side) has a tubular projection (TubularPortion), and the power take-off gearwheel (44) is rotationally supported on the projection (TubularPortion). 
Frait further discloses that while bearings are only shown on gear 46, other gears may also include bearings (col. 4, lines 45-51).  However, Frait does not explicitly teach that the gear wheel 44 is supported by a radial bearing arranged on the projection TubularPortion.  
Based on the teaching above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Frait to have the power take-off gearwheel supported by bearings on the projection portion to yield the predictable results of providing smooth rotation between the gear and shaft components under operating condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hairston et al. (US 9,067,492 B2) discloses a transmission with integrated PTO input gear damper, see Figures 4 and 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659